Citation Nr: 1039057	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for migraine headaches.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  Most recently, in a July 2010 rating decision, the RO in 
Reno, Nevada, in pertinent part, increased the Veteran's 
evaluation for her service-connected migraine headaches to 30 
percent disabling as of March 14, 2007-the date of her original 
informal claim for service connection.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of this transcript is associated with the 
record.

The Board notes that additional documents were submitted after 
the issuance of the July 2010 supplemental statement of the case.  
The submission of such evidence was accompanied by a waiver of RO 
consideration dated later in July 2010.  38 C.F.R. § 20.1304(c) 
(2009).


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been characterized by 
prostrating attacks occurring on an average between 1 and 2 times 
per week, and 3 to 5 times per month.

2.  The Veteran's migraine headaches have not been productive of 
severe economic inadaptability; she is employed for 40 hours per 
week, and she has missed an average of 2.8 days of work per month 
between January 2010 and May 2010.




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated September 2007 and May 2008, provided to the 
Veteran before the July 2008 rating decision, satisfied VA's duty 
to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran 
of what evidence was needed to establish her claim, what VA would 
do and had done, and what evidence she should provide.  The 
letters also informed the Veteran that it was her responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support her claim.

The issue on appeal stems from initial rating assignment.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess, Dunlap, and 
Sanders, supra.  In this regard, the Court emphasized its holding 
in Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once 
an NOD has been filed, only the notice requirements for rating 
decisions and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id.  The Board notes that the Veteran 
was provided with notice consistent with Dingess in September 
2007 and May 2008.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, VA treatment records, and 
private treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  An Initial Disability Rating in Excess of 30 Percent 
for Migraine Headaches

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 50 percent disability rating applies where the 
Veteran has very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent disability rating applies where the Veteran has 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  A 10 percent disability 
rating applies where the Veteran has characteristic prostrating 
attacks averaging one in two months over the last several months.  
A noncompensable rating applies where the Veteran has attacks 
less frequently than in the ratings stated above.

The Veteran contends that she is entitled to a disability rating 
in excess of 30 percent for her migraine headaches.  In July 
2010, she stated that she has severe migraines daily, and is 
unable to concentrate at work.

At her May 2010 hearing before the Board, the Veteran reported 
that her migraine headaches cause loss of vision, mood swings, 
pain, loss of memory, loss of concentration, and vomiting.  Id. 
at pp. 4, 10, 15-18, 21, 23.  She stated that she has "little 
tiny" headaches all the time, and migraines at least five or six 
days per month.  Id. at p. 18.  The Veteran stated that her last 
migraine headache lasted for three weeks.  Id. at p. 5.  She 
noted that she has to be in a dark room while experiencing 
migraine headaches.  Id. at p. 11.  She reported that she takes 
Relpax medication for her migraines, but that it "doesn't even 
help it" because the medicine is meant to be taken prior to the 
onset of the migraine, and she experiences "no signs" prior to 
onset.  Id. at pp. 5, 19-20.  The Veteran characterized her 
migraines as having gotten worse.  Id. at p. 14.

With respect to employment, the Veteran noted that she gets 
"little [headaches] almost every day but...I can work...usually."  
Id. at p. 5.  The Veteran noted that she is employed for 40 hours 
per week.  Id. at p. 14.  She stated that she wears sunglasses at 
work because of her sensitivity to light.  Id. at p. 6.  She also 
reported that she lost five or six days of work one month due to 
her migraine headaches.  Id. at pp. 7, 18.  The Veteran explained 
that although she initially faced the prospect of a seven-day 
suspension without pay for missing work because of her migraine 
headaches, her employer no longer seeks to impose disciplinary 
action for her missed work resulting from her migraines because 
"I have all the proper paperwork [pertaining to her disability] 
now."  Id. at p. 8.  She further reported that she has not been 
hospitalized for her headaches recently, and that she remains at 
home when taking off from work when experiencing migraines.  Id. 
at p. 13.

The Veteran sought treatment for her migraines in March 2007 from 
a private physician, W. Christensen, M.D.  Dr. Christensen noted 
that the Veteran reported having a long history of migraines 
characterized by loss of vision, although she also reported 
having almost daily migraines which do not involve visual loss.  
Dr. Christensen noted that "I think she has mixed headaches, 
some of them are migraines, but certainly her blood pressure is 
high enough to give her a headache at times."

VA provided the Veteran with a compensation and pension (C&P) 
neurological examination in April 2008.  The VA examiner reviewed 
the claims file.  The Veteran reported having a history of 
headaches with nausea and vomiting, and noted that her headaches 
had gotten worse, to include loss of vision.  She stated that her 
migraines occurred 2 to 3 times per month over the past twelve 
months, are mostly prostrating, and usually last longer than 2 
days.  The examiner noted that a magnetic resonance imaging (MRI) 
test associated with the examination revealed white matter 
changes of aging and microvascular disease, possibly related to a 
history of migraine headaches.  The VA examiner diagnosed the 
Veteran with typical migraine headaches, post-concussion, and 
with cephalgia; he further provided a positive etiological 
opinion due to the Veteran's December 1977 head injury in 
service.  The VA examiner noted that the Veteran's headaches have 
"no significant effects" on her usual occupation.  The examiner 
noted that with respect to usual daily activities, her migraines 
prevent her from doing chores, shopping, exercising, playing 
sports, engaging in recreation, traveling, and feeding, and have 
a moderate effect on bathing, dressing, toileting, and grooming.  
The Board notes that the VA examiner's report regarding the 
effects of the Veteran's migraines on her usual daily activities 
is inconsistent with her own reports regarding her symptoms; for 
example, there is no evidence that the Veteran ever stated that 
her migraines prevent her from feeding, and there is no evidence 
of alternative methods of nutritional intake in the record.  
Therefore, the Board finds that the VA examiner's report should 
be interpreted as showing the effects of the Veteran's migraines 
on her usual daily activities during the times that she is 
experiencing a migraine.

The Veteran sought treatment for her migraines from a VA 
clinician in July 2008.  She reported experiencing headaches 2 to 
3 times per week.  She further reported that Relpax was working 
well.  The Veteran stated that she has been taking one day off 
from work per week because of her migraines.  In November 2008, 
the Veteran told her VA clinician that her headaches continued to 
bother her several times per week, and are accompanied by sharp 
and stabbing pain, and blurred vision.  The Veteran noted that 
she had missed a few days of work, although she did not specify 
the time period in which those days were lost.  The Veteran told 
a VA clinician in April 2009 that she has migraines several times 
per week, which last for days, and that she wears dark glasses at 
all times.

In March 2009, another private physician, K. Arcotta, M.D., 
completed a form issued by the Department of Labor pursuant to 
the Family and Medical Leave Act (FMLA).  Dr. Arcotta opined that 
the Veteran "can perform her job but will need 3-5 days off per 
month for medical visits [and] treatments" for her migraine 
headaches, menstrual disorder, hypertension, and chronic 
sinusitis.  She again noted that the Veteran would need to take 
off from work "3-5 days per month for MD visits or severe 
migraines."  Dr. Arcotta did not specify the number of days off 
per month that were attributable solely to the migraines; 
however, she explained that during flare-ups of the Veteran's 
migraines, she would need to be absent from work for between 1 
and 3 days.  Dr. Arcotta essentially repeated these findings when 
filling out the same form in May 2009.

The Veteran reported to a VA clinician in January 2010 that she 
was experiencing migraines daily.  In February 2010, the Veteran 
told a VA clinician that she was having migraines once or twice 
per week, as well as daily low-grade pain.  The Veteran, who was 
being treated in Las Vegas, Nevada, stated that she believed that 
her migraines were triggered by earthquakes in Haiti, and by her 
high blood pressure.

VA provided the Veteran with a second C&P neurological 
examination in February 2010.  The claims file was unavailable 
for review.  The Veteran reported that she had missed 
approximately 20 days of work in the past 6 months due to her 
headaches; this equates to approximately 3.3 missed days of work 
per month.  The Veteran stated that her headache were 
prostrating, and that their symptoms included vision loss and 
nausea.  She further reported that she has severe headaches 3 
times per week, and less severe headaches daily.  The VA examiner 
noted that an MRI administered in January 2010 revealed no 
abnormal enhancement to indicate neoplastic or inflammatory 
etiology.  She diagnosed the Veteran with migraine headaches, 
progressive in nature.

In support of her claim, the Veteran submitted evidence of missed 
work between January 2010 and May 2010.  Those records show that 
the Veteran took 95.01 hours of annual leave, 17.89 hours of sick 
leave, and 8 hours of holiday leave during those 5 months.  
Calculating based on 8-hour days, and excluding holiday leave, 
the Veteran took an average of approximately 2.8 days of annual 
plus sick leave per month during that period.  The Board finds 
that this documented evidence of leave is the most probative in 
determining the amount of time that the Veteran has missed from 
work, because both the Veteran and her employer benefit from 
accurate records, and because written records are likely to be 
more accurate than personal recollections.

The evidence does not show that the Veteran has had migraines 
with very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While the amount 
of time that the Veteran has missed from work is significant, 
neither her records of leave nor the opinions of her treating 
clinicians and examiners indicate "severe economic 
inadaptability."  Rather, the record indicates that the Veteran 
has been able to maintain regular, full-time employment.  As 
noted above, the Veteran's private clinician opined in March 2009 
and May 2009 that she would need to miss "3-5 days per month for 
MD visits or severe migraines."   The Veteran testified in May 
2010 that she is employed for 40 hours per week, and is usually 
able to work.  More recently, her employee records indicate that 
she missed an average of 2.8 days per month from work from 
January 2010 through May 2010.  As such, a 50 percent disability 
rating for the Veteran's migraine headaches is not for 
application.

The Board has examined the pertinent medical evidence and finds 
that overall, the Veteran's service-connected migraine headaches 
do not meet the applicable schedular criteria for a rating in 
excess of 30 percent.  There is no benefit of the doubt that can 
be resolved in her favor as the preponderance of the evidence 
does not show symptoms that more nearly approximate the criteria 
for a higher rating.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

In reaching this determination, the Board has considered whether, 
under Fenderson, a higher rating might be warranted for any 
period of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  There is no evidence that the Veteran's migraine 
headaches have been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.  Accordingly, the 
claim for a higher initial rating is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the issue of whether the Veteran's 
migraine headaches present an exceptional or unusual disability 
picture, as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).  In this case, there is no evidence that the 
Veteran's service-connected disability has either resulted in 
frequent hospitalizations or marked interference with employment.  
The extent of interference with employment is discussed 
extensively above, and does not extend beyond the level of 
disability contemplated by the rating code.  Furthermore, the 
Veteran has testified in May 2010 that she has not been 
hospitalized for her headaches recently, and that she remains at 
home when taking off from work when experiencing migraines.  Id. 
at p. 13.


ORDER

An initial disability rating in excess of 30 percent for migraine 
headaches is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


